AO 257 (Rev. 6/78)           Case 4:21-cr-00122-JSW Document 56-1 Filed 03/23/21 Page 1 of 1

       DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT
BY:       COMPLAINT                 INFORMATION                   INDICTMENT                       Name of District Court, and/or Judge/Magistrate Location
                                                                  SUPERSEDING                        NORTHERN DISTRICT OF CALIFORNIA
           OFFENSE CHARGED
                                                                                                               SAN FRANCISCO DIVISION
 (21 U.S.C. §§ 841(a)(1) and (b)(1)(A)(viii) – Possession with           Petty
 Intent to Distribute 500 Grams or More of a Mixture or
                                                                         Minor              DEFENDANT - U.S
                                                                                                                                               FILED
 Substance Containing a Detectable Amount of
 Methamphetamine)
                                                                         Misde-
 (21 U.S.C. §§ 841(a)(1) and (b)(1)(C) – Possession with Intent          meanor
                                                                                              GABRIEL CELESTINE GONZALES
                                                                                                                                                 Mar 23 2021
 to Distribute Cocaine)
                                                                         Felony
                                                                                               DISTRICT COURT NUMBER                          SUSANY. SOONG
PENALTY:       40 years prison; man min 5 years, $5 million fine, 4 yrs-Life
               Supervised Release                                                                                                        CLERK, U.S. DISTRICT COURT
               $100 special assessment                                                         CR 21-0122 EMC                         NORTHERN DISTRICT OF CALIFORNIA
               Forfeiture                                                                                                                      SAN FRANCISCO
               Possible mandatory and discretionary denial of federal benefits
                                                                                                                         DEFENDANT
                               PROCEEDING                                                        IS NOT IN CUSTODY
                                                                                                   Has not been arrested, pending outcome this proceeding.
  Name of Complaintant Agency, or Person (& Title, if any)                                1)       If not detained give date any prior
                     Drug Enforcement Administration
                                                                                                   summons was served on above charges         
       person is awaiting trial in another Federal or State Court,                        2)       Is a Fugitive
       give name of court
                                                                                          3)       Is on Bail or Release from (show District)

                                                                                                                  Northern District of California
       this person/proceeding is transferred from another district
       per (circle one) FRCrp 20, 21, or 40. Show District
                                                                                                 IS IN CUSTODY
                                                                                          4)       On this charge
       this is a reprosecution of

                                                                                                                                    }
       charges previously dismissed                                                       5)       On another conviction
       which were dismissed on motion                               SHOW                                                                      Federal         State


                                                           }
       of:                                                        DOCKET NO.
                                                                                          6)       Awaiting trial on other charges
             U.S. ATTORNEY                DEFENSE
                                                                                                    If answer to (6) is "Yes", show name of institution

       this prosecution relates to a

                                                                                                                             }
                                                                                                                   Yes            If "Yes"
       pending case involving this same                                                        Has detainer
                                                                                                                                  give date
       defendant                                                  MAGISTRATE                   been filed?         No             filed


                                                           }
                                                                   CASE NO.
       prior proceedings or appearance(s)                                                      DATE OF
                                                                                               ARREST
                                                                                                                          Month/Day/Year
       before U.S. Magistrate regarding this
                                                             4:20-mj-70327-MA
       defendant were recorded under                                                           Or... if Arresting Agency & Warrant were not

                                                                                                                                        Month/Day/Year
Name and Office of Person
Furnishing Information on this form                    STEPHANIE HINDS
                                                                                               DATE TRANSFERRED
                                                                                               TO U.S. CUSTODY
                                                                                                                             
                                   U.S. Attorney            Other U.S. Agency

Name of Assistant U.S.                                                                              This report amends AO 257 previously submitted
Attorney (if assigned)                        Joseph Tartakovsky
                                                          ADDITIONAL INFORMATION OR COMMENTS
  PROCESS:
             SUMMONS                 NO PROCESS*                  WARRANT         Bail Amount:
        If Summons, complete following:
             Arraignment    Initial Appearance                                    * Where defendant previously apprehended on complaint, no new summons or
                                                                                  warrant needed, since Magistrate has scheduled arraignment
        Defendant Address:

                                                                                  Date/Time:                                 Before Judge:

        Comments:
